COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Agustin Calderon v. The State of Texas

Appellate case number:      01-18-00422-CR

Trial court case number:    15CR3346

Trial court:                10th District Court of Galveston County

       On December 20, 2018, we abated this appeal and remanded the case to the trial
court for entry of findings of fact and conclusions of law in conjunction with the denial of
appellant’s motion to suppress. The trial court clerk has filed a supplemental clerk’s
record containing the trial court’s “Findings of Fact and Conclusions of Law,” signed on
January 23, 2019. Accordingly, we reinstate the case on the Court’s active docket.
       Appellant filed his brief in this appeal before the trial court signed its findings of
fact and conclusions of law. No later than 30 days from the date of this order,
appellant may filed an amended or supplemental brief. Alternatively, appellant is
directed to notify the Clerk of this Court that he does not intend to file an amended
or supplemental brief no later than 30 days from the date of this order.
        Appellee’s brief will be due within 30 days of the date the appellant files an
amended or supplemental brief or notifies the Clerk of this Court that he does not intend
to file an amended or supplemental brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s Russell Lloyd
                    Acting individually       Acting for the Court

Date: _February 12, 2019_____________________